FILED
                                                             SEP 27 2012
                                                         SUSAN M SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
                                                           OF THE NINTH CIRCUIT

 1
 2
 3                   UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                             OF THE NINTH CIRCUIT
 5   In re:                           )     BAP Nos.   AZ-11-1661-DJuBr
                                      )                AZ-11-1662-DJuBr
 6   ROGER THOMAS HAAG,               )                AZ-11-1663-DJuBr
                                      )
 7                       Debtor.      )     Bk. No.    10-07917-EWH
     ________________________________ )
 8                                    )     Adv. Nos. 10-01207-EWH
     ROGER THOMAS HAAG,               )               10-01268-EWH
 9                                    )
                         Appellant,   )
10                                    )
     v.                               )
11                                    )
     NORTHWESTERN BANK; M&I BANK,     )     M E M O R A N D U M1
12                                    )
                         Appellees.   )
13   ________________________________ )
14                  Argued and Submitted on September 19, 2012
                                at Phoenix, Arizona
15
                            Filed - September 27, 2012
16
                Appeal from the United States Bankruptcy Court
17                        for the District of Arizona
18        Honorable Eileen W. Hollowell, Bankruptcy Judge, Presiding
19
     Appearances:    David Hindman of Mesch, Clark & Rothschild, P.C.,
20                   argued for Appellant Roger Thomas Haag; Howard C.
                     Meyers of Burch & Cracchiolo, P.A. argued for
21                   Appellee Northwestern Bank.
22
23
24        1
               This disposition is not appropriate for publication.
25   Although it may be cited for whatever persuasive value it may have
     (see Fed. R. App. P. 32.1), it has no precedential value. See 9th
26   Cir. BAP Rule 8013-1.

                                        1
 1   Before:   DUNN, JURY, and BRAND,2 Bankruptcy Judges.
 2
 3        Two creditors filed separate adversary proceedings to challenge
 4   debtor’s right to a discharge.     The bankruptcy court consolidated
 5   the adversary proceedings and conducted a four-day trial on the
 6   issues raised in the adversary complaints.    Ultimately, the
 7   bankruptcy court determined that the debtor was not entitled to a
 8   discharge solely on the basis that he intended to hinder or delay
 9   his largest creditor when, within a year prior to filing bankruptcy,
10   he placed approximately $120,000 in cash in a safety deposit box
11   with the admitted purpose of keeping it from the creditor, whom he
12   believed was engaging in improper collection activities.    The debtor
13   appealed.3   We AFFIRM.
14                                 I.    FACTS4
15
16        2
               Hon. Julia W. Brand, United States Bankruptcy Judge for
17   the Central District of California, sitting by designation.
          3
18             The bankruptcy court’s judgment denying Appellant’s
     discharge was docketed in both adversary proceedings and in the main
19   case. Appellant filed an appeal from each of the judgments. The
     appeals were consolidated by the order of our motions panel on
20   January 11, 2012. Though a named Appellee, M&I Bank is not
21   participating in this consolidated appeal.
          4
22             Claims for relief were asserted in the adversary
     proceedings pursuant to §§ 523(a)(2)(B), 523(a)(4), 727(a)(2),
23   727(a)(3), 727(a)(4), and 727(a)(5). After the close of Appellee’s
     case, the bankruptcy court dismissed the §§ 523(a)(4) and 727(a)(5)
24
     claims for relief. After trial, the bankruptcy court ruled in favor
25   of Appellant on all but the § 727(a)(2) claim for relief, which is
     the subject of this appeal.
26                                                         (continued...)

                                         2
 1            On July 27, 2009, Northwestern Bank (“NWB”) obtained a
 2   judgment (“Judgment”) against Roger Thomas Haag in the Circuit Court
 3   for the County of Leelanau, Michigan in the approximate amount of
 4   $1.7 million.    The Judgment was based on Mr. Haag’s personal
 5   guaranty of the debts of his failed business, HTI, Inc. (“HTI”).
 6   NWB domesticated the Judgment in Arizona on February 1, 2010.
 7        The domestication of the Judgment in Arizona prompted Mr. Haag
 8   to file a voluntary chapter 75 petition in the Bankruptcy Court for
 9   the District of Arizona on March 23, 2010 (“Petition Date”), an
10   action he had been contemplating since at least November 29, 2008.
11        NWB filed an adversary complaint seeking alternatively to have
12   its debt excepted from the application of Mr. Haag’s discharge, or
13
14        4
           (...continued)
15             As his record on appeal, Appellant submitted five volumes
     of excerpts, the majority of which are the complete trial
16   transcripts and the transcripts of closing arguments and the hearing
     on Appellant’s motion for reconsideration, most of which are not
17
     relevant to the limited issue before the Panel. The factual record
18   important in this appeal relates to evidence of the receipt of five
     tax refunds and various banking transactions through which the
19   disposition of the proceeds of those refunds was traced. Yet
     Appellant did not provide the actual trial exhibits, which would
20   have made that evidentiary record easily accessible. Instead, to
21   put together the facts, it was necessary to read the entire
     transcript, and then go back to locate the factual information that
22   actually relates to this appeal. The parties provided some
     assistance in their briefs, but the actual evidence would have made
23   the exercise much easier.
24        5
               Unless otherwise specified, all chapter and section
25   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     all “Rule” references are to the Federal Rules of Bankruptcy
26   Procedure, Rules 1001-9037.

                                         3
 1   to deny Mr. Haag his discharge altogether.    After four days of
 2   trial, the bankruptcy court denied Mr. Haag a discharge, based
 3   solely on its finding that Mr. Haag intended to hinder or delay NWB
 4   in its efforts to collect on the Judgment.
 5           Mr. Haag is an engineer with expertise in biosolids
 6   applications and in the construction of biosolids storage tanks.
 7   Mr. Haag was the sole owner of HTI, which built and installed
 8   precast concrete tanks for use in wastewater treatment plants.
 9           Beginning in 2003, Mr. Haag and HTI began their banking
10   relationship with NWB.    By June 2007, HTI’s line of credit with NWB
11   had increased to $1.3 million.    Mr. Haag and HTI had two options
12   available to repay the NWB debt:    generating funds through
13   performance on HTI’s contracts or the sale of HTI as a going
14   concern.    Following the 2007 collapse of the housing market, HTI was
15   unable to obtain sufficient new business to support its debt
16   payments to NWB.    Mr. Haag thereafter obtained a buyer for HTI;
17   however, the attempted sale ultimately failed in November 2008.
18           By email dated November 29, 2008, Mr. Haag advised NWB that he
19   had retained counsel with the intent to file a personal chapter 7
20   case and to live on social security benefits and the IRAs held by
21   Mr. Haag and his wife, Carol.    Mr. Haag left HTI’s office and
22   everything in it, including HTI’s books and records, in December
23   2008.    Also in December 2008, Mr. Haag surrendered his residence to
24   NWB and moved to Arizona.
25           In January 2009, NWB took possession of all HTI assets.
26   Mr. Haag testified he fully cooperated with NWB in turning over

                                         4
 1   HTI’s equipment.   By letter dated January 17, 2009 (“January 2009
 2   Letter”), Ms. Haag advised NWB that “[Mr. Haag’s] only income is
 3   unemployment, social security, and IRAs.”   At the end of the January
 4   2009 Letter is a statement by Mr. Haag that he had read and approved
 5   the January 2009 Letter.
 6        Beginning in February of 2009,6 Mr. Haag received a total of
 7   $231,838 from refunds of taxes for the years 2007 and 2008:   $12,549
 8   from the State of Michigan as a refund of personal income taxes;
 9   $61,206 as a refund of federal personal income taxes; $68,194 from a
10   federal income tax refund attributable to a loss carry forward;
11   $13,114 from the State of Michigan attributable to a loss carry
12   forward; and $76,775 from a federal income tax refund attributable
13   to a loss carry forward.    Some or all of the refund checks were
14   deposited into Mr. Haag’s personal checking account at the Bank of
15   Tucson.
16        On July 11, 2009, less than three weeks before NWB obtained the
17   Judgment, Mr. Haag withdrew $120,000 in cash from the Bank of Tucson
18   account and placed it in a safety deposit box he and Ms. Haag rented
19   jointly at Wachovia Bank.   When asked at trial why he had converted
20   $120,000 from his Bank of Tucson account to cash, Mr. Haag
21   responded:   “I guess the reason was that I felt at some point in
22   time [NWB] had taken – gotten into stuff that I didn’t think they
23   should get into, so I took it out in cash.”   In subsequent
24
25        6
               Ms. Haag testified that she believed that Mr. Haag started
26   receiving the tax refunds in February of 2009.

                                        5
 1   testimony, he stated:   “I didn’t feel comfortable with leaving it in
 2   a bank.   If I had the cash in my hand and if something -- somebody
 3   decided that they wanted to take it from me if it was in a bank, I’d
 4   have to get a lawyer to try to get it back.   And it was much easier
 5   for me to take it as cash because I knew I needed it to live on.”
 6   Ms. Haag also testified at trial that the process of taking $120,000
 7   of the tax refunds proceeds from Mr. Haag’s Bank of Tucson account
 8   in cash, putting it in the safety deposit box at Wachovia Bank, and
 9   then depositing some of the cash into her bank accounts was done
10   “[b]ecause we were nervous because we felt our opinion that [NWB]
11   had been quite aggressive with us, and I just felt that this was an
12   appropriate way to manage the tax returns.”   Mr. Haag asserts that
13   in moving the cash to the safety deposit box he merely was acting to
14   protect himself from improper conduct by NWB.   Specifically, he was
15   protecting his right to privacy and his financial information from
16   improper inquiries by NWB.
17        By the Petition Date, some eight months after Mr. Haag put the
18   $120,000 cash into the safety deposit box, the cash was, in
19   Mr. Haag’s words, “long gone.”7   Mr. Haag did not keep records of
20   how or when the money was taken from the safety deposit box and
21   spent.    Nevertheless, the record establishes that he and/or Ms. Haag
22   removed cash from the safety deposit box, and that Ms. Haag spent
23   the cash on what Mr. Haag characterized as reasonable expenses.      The
24
          7
25             Ms. Haag testified that when she filed for a legal
     separation from Mr. Haag in September 2009 [see n.8], there was no
26   money left in the safety deposit box.

                                        6
 1   record is undisputed that Ms. Haag used cash from the safety deposit
 2   box, in part, for the following:   $37,000 to remodel a condo in
 3   Mexico owned by Mr. Haag, at least $18,000 to purchase new
 4   furnishings for the remodeled condo in Mexico, and $2,000 to an
 5   attorney Ms. Haag hired to draft a separation agreement through
 6   which she became legally separated from Mr. Haag and was “awarded”
 7   the condo in Mexico.8
 8        The bankruptcy court ultimately found that within one year
 9   prior to the Petition Date, Mr. Haag withdrew $120,00 in cash from
10   his account at the Bank of Tucson and placed it in a safety deposit
11   box he jointly owned with Ms. Haag; that he converted the funds in
12   his bank account to cash because he was concerned about collection
13   action by NWB; that between July and November of 2009, at least
14
15
          8
               Ms. Haag is a successful business woman. Ms. Haag acted
16   as CFO of HTI and managed HTI’s banking relationship with NWB. NWB
     believes Ms. Haag prepared, and Mr. Haag provided, fraudulent
17   financial statements to NWB.
18             The Haags maintained separate bank accounts and separate
     assets.
19             In August 2009, the Haags participated in a Mexican
     marriage ceremony, likely as a renewal of their vows as their 40th
20   anniversary approached. In September 2009, they signed the
21   separation agreement. A short time thereafter they took an overseas
     trip together which they referred to as their “anniversary”
22   vacation. Mr. Haag’s explanation as to why they took the trip was
     that it already had been paid for. They still travel together for
23   family visits.
               At the time of trial in 2011, the Haags still had not told
24
     all of their children they were legally separated. Ms. Haag
25   frequently stays at the Arizona condo Mr. Haag claims as his
     residence. Mr. Haag explained that the separation agreement
26   “awarded” her the use of a room there.

                                        7
 1   $36,000 of the cash from the safety deposit box was deposited by
 2   Ms. Haag into her personal checking account; and that Ms. Haag used
 3   the cash received from Mr. Haag to pay family and business expenses.
 4   The bankruptcy court concluded that the transfer of money from the
 5   Bank of Tucson account to a safety deposit box jointly owned with
 6   Ms. Haag was a transfer of property by Mr. Haag, that the removal of
 7   cash from the safety deposit box into Ms. Haag’s individual account
 8   was a transfer, and that Mr. Haag transferred the money with a
 9   subjective intent to hinder or delay.   Finally, while the bankruptcy
10   court determined that Mr. Haag’s admission that he intended to
11   hinder or delay NWB in its collection activities was sufficient to
12   deny Mr. Haag his discharge, the bankruptcy court noted that, even
13   without his admission, there were sufficient badges of fraud to
14   support a finding of intent:    the close relationship between
15   Mr. Haag and Ms. Haag, Mr. Haag’s poor financial condition at the
16   time of the transfers, and the lack of any consideration for the
17   transfers.
18        After his motion for reconsideration was denied, Mr. Haag filed
19   a timely notice of appeal asking that we determine that the
20   bankruptcy court erred in finding that his actions constituted an
21   intent to hinder sufficient to deny his discharge pursuant to
22   § 727(a)(2).
23                             II.   JURISDICTION
24        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
25   and 157(b)(2)(J).   We have jurisdiction under 28 U.S.C. § 158.
26

                                        8
 1                                 III.   ISSUES
 2        Whether the bankruptcy court erred when it found that Mr. Haag
 3   intended to hinder or delay NWB in its efforts to collect on the
 4   Judgment when he withdrew $120,000 from his Bank of Tucson account
 5   and placed it in a safety deposit box to which he and Ms. Haag had
 6   access.
 7        Whether the bankruptcy court erred when it denied Mr. Haag a
 8   discharge.
 9                         IV.    STANDARDS OF REVIEW
10       [T]he Ninth Circuit standard of review of a judgment on an
         objection to discharge is that: (1) the court’s
11       determinations of the historical facts are reviewed for
         clear error; (2) the selection of the applicable legal
12       rules under § 727 is reviewed de novo; and (3) the
         application of the facts to those rules requiring the
13       exercise of judgments about values animating the rules is
         reviewed de novo.
14
15   Searles v. Riley (In re Searles), 317 B.R. 368, 373 (9th Cir. BAP
16   2004), aff’d, 212 Fed. Appx. 589 (9th Cir. 2006).
17        A factual finding is clearly erroneous if the appellate court,
18   after reviewing the record, has a firm and definite conviction that
19   a mistake has been made.    Wall Street Plaza, LLC v. JSJF Corp.
20   (In re JSJF Corp.), 344 B.R. 94, 99 (9th Cir. BAP 2006).    If two
21   views of the evidence are possible, the trial judge's
22   choice between them cannot be clearly erroneous.    Anderson v. City
23   of Bessemer City, N.C., 470 U.S. 564, 574 (1985); Hansen v. Moore
24   (In re Hansen), 368 B.R. 868, 874-75 (9th Cir. BAP 2007).
25        “De novo means review is independent, with no deference given
26   to the trial court's conclusion.     See First Ave. W. Bldg., LLC v.

                                          9
 1   James (In re Onecast Media, Inc.), 439 F.3d 558, 561 (9th Cir.
 2   2006).”   Mwangi v. Wells Fargo Bank, N.A. (In re Mwangi), 432 B.R.
 3   812, 818 (9th Cir. BAP 2010).
 4        We may affirm the bankruptcy court’s ruling on any basis
 5   supported by the record.   See, e.g., Heilman v. Heilman (In re
 6   Heilman), 430 B.R. 213, 216 (9th Cir. BAP 2010); FDIC v. Kipperman
 7   (In re Commercial Money Center, Inc.), 392 B.R. 814, 826-27 (9th
 8   Cir. BAP 2008); see also McSherry v. City of Long Beach, 584 F.3d
 9   1129, 1135 (9th Cir. 2009).
10                                 V.   DISCUSSION
11   A.   General Considerations.
12        Many debtors seek a fresh start, available to them by virtue of
13   the discharge provisions of the Bankruptcy Code, when they have
14   become unable to meet their financial obligations.    The bankruptcy
15   court denied Mr. Haag a discharge, and in this appeal, we are asked
16   to determine whether the bankruptcy court erred when it did so.
17        In our review of the bankruptcy court’s findings of fact and
18   conclusions of law, we are guided by certain general principles
19   governing denial of discharge claims.     Most important is the
20   admonition that “[a] denial of a discharge is an act of mammoth
21   proportions, and must not be taken lightly.     In light of this
22   gravity . . . Section 727 must be construed liberally in favor of
23   the debtor and against the objector.”     In re Goldstein, 66 B.R. 909,
24   917 (Bankr. W.D. Pa. 1986).    See First Beverly Bank v. Adeeb (In re
25   Adeeb), 787 F.2d 1339, 1342 (9th Cir. 1986); Devers v. Bank of
26   Sheridan (In re Devers), 759 F.2d 751, 754 (9th Cir. 1985).        The

                                          10
 1   opposing tension to this admonition is that the bankruptcy discharge
 2   and its opportunity for a fresh start are available only to the
 3   “honest but unfortunate debtor.”   See Cohen v. De La Cruz, 523 U.S.
 4   213, 217 (1998), citing Grogan v. Garner, 498 U.S. 279, 286-87
 5   (1990).
 6        Finally, a party objecting to the debtor’s discharge has the
 7   burden of proving, by a preponderance of the evidence, that the
 8   debtor’s actions or conduct fall within one of the exceptions to
 9   discharge set forth in § 727.   Grogan v. Garner, 498 U.S. at 289.
10        With these guidelines in mind, we turn to our review of the
11   specific issues in this appeal.
12   B.   The Record Supports Denial of Mr. Haag’s Discharge Under
          § 727(a)(2).
13
14        As relevant to this appeal, § 727(a)(2) provides:
15        (a) The court shall grant the debtor a discharge, unless–
          . . .
16            (2) the debtor, with intent to hinder, delay, or
          defraud a creditor or an officer of the estate charged
17        with custody of property under this title, has
          transferred, removed, destroyed, mutilated, or concealed,
18        or has permitted to be transferred, removed, destroyed,
          mutilated, or concealed –
19               (A) property of the debtor, within one year before
          the date of the filing of the petition9 . . . .
20
21   (Emphasis added.)
22        To prevail on its claim for relief under § 727(a)(2)(A), NWB
23
          9
               There is no dispute that all relevant events occurred
24
     within one year before the Petition Date. The property with which
25   we are concerned in this appeal are the proceeds of the tax refunds
     Mr. Haag took from his bank account and placed into the safety
26   deposit box at Wachovia Bank in July 2009.

                                        11
 1   was required to prove two things: “(1) a disposition of property,
 2   such as transfer or concealment, and (2) a subjective intent on the
 3   debtor's part to hinder, delay or defraud a creditor through the act
 4   [of] disposing of the property.”   Hughes v. Lawson (In re Lawson),
 5   122 F.3d 1237, 1240 (9th Cir. 1997).    Ninth Circuit case law makes
 6   clear that Mr. Haag’s intent need not have been fraudulent.
 7   “Because the language of the statute is in the disjunctive it is
 8   sufficient if the debtor's intent is to hinder or delay a creditor.”
 9   Retz v. Samson (In re Retz), 606 F.3d 1189, 1198 (9th Cir. 2010),
10   citing Bernard v. Sheaffer (In re Bernard), 96 F.3d 1279, 1281 (9th
11   Cir. 1996).
12         The term “transfer” is defined by the Bankruptcy Code to mean:
13         (A) the creation of a lien;
           (B) the retention of title as a security interest;
14         (C) the foreclosure of a debtor’s equity of redemption; or
           (D) each mode, direct or indirect, absolute or
15         conditional, voluntary or involuntary, of disposing of or
           parting with –
16              (I) property; or
                (ii) an interest in property.
17
18   Section 101(54).
19         A withdrawal from a bank account is a transfer.   See In re
20   Bernard, 96 F.3d at 1283.   As explained by the Bernard court:
21         Instead of owning money sitting in their accounts, the
           Bernards owned claims against their bank. When they
22         withdrew from their accounts, they exchanged debt for
           money (which, more than incidentally, was more difficult
23         for the Sheaffers to acquire). Thus, when the Bernards
           made their withdrawals they parted with property,
24         satisfying the Code’s definition of transfer.
25   Id.   The Ninth Circuit determined that the mere act of removing the
26   money from their bank account in order to hinder their creditors

                                        12
 1   warranted denial of the Bernards’ discharge.
 2        Here, in addition to transferring $120,000 in cash from his
 3   Bank of Tucson account, Mr. Haag took the further step of placing
 4   the $120,000 cash into a safety deposit box at Wachovia Bank to
 5   which only he and Ms. Haag had access, thereby concealing it from
 6   his creditors, including NWB.10   Further, each time cash was removed
 7   from the safety deposit box and placed in Ms. Haag’s control, there
 8   was a separate transfer.
 9        Mr. Haag asserts on appeal that the bankruptcy court erred in
10   finding he held an actual intent to hinder or delay NWB.    Mr. Haag
11   faults the bankruptcy court for relying only on his “admission” that
12   he placed cash into the safety deposit box out of concern about
13   NWB’s collection efforts.   He asserts that the bankruptcy court
14   failed to consider all of the circumstantial evidence and inferences
15   from his conduct.
16        We note that “[w]hen a debtor admits that he acted with the
17   intent penalized by section 727(a)(2)(A), there is no need for the
18   court to rely on circumstantial evidence or inferences in
19   determining whether the debtor had the requisite intent.”   First
20   Beverly Bank v. Adeeb (In re Adeeb), 787 F.2d 1339, 1343 (9th Cir.
21   1986).    We further note that, notwithstanding the sufficiency of
22   Mr. Haag’s admission of intent to hinder or delay, the bankruptcy
23   court buttressed its conclusion with additional findings that
24
          10
25             The term “conceal” means “[t]o keep from being seen,
     found, observed, or discovered; hide.” The American Heritage
26   Dictionary of the English Language, 4th ed. p. 381 (2000).

                                        13
 1   sufficient badges of fraud were present to support an inference of
 2   fraud under § 727(a)(2), utilizing the proper standard articulated
 3   in Emmett Valley Assocs. v. Woodfield (In re Woodfield), 978 F.2d
 4   516 (9th Cir. 1992).   Mr. Haag simply does not like the additional
 5   findings.
 6         In Mr. Haag’s view, the “admission” itself needed to be
 7   considered within the circumstances as they existed.    In particular,
 8   Mr. Haag points out that both he and his wife testified that he
 9   withdrew cash and placed it in a safety deposit box because
10   “(1) they needed cash for their expenses in Mexico and (2) to
11   protect against improper conduct of NWB including privacy
12   violations.”   Appellant’s Opening Brief at 13:3-4.   He further
13   asserts (1) that it is “uncontested” that all funds in the safety
14   deposit box were used for the payment of his reasonable business,
15   medical, legal, and living expenses, (2) that his course of conduct
16   demonstrated “an ongoing intent to cooperate with all lawful
17   collection actions against him,” and (3) that there was no evidence
18   that he “misled or deflected creditors.”
19         We find these assertions troubling based on the record before
20   us.   The bankruptcy court made no finding as to the reasonableness
21   of the expenses for which the $120,000 cash was used.   We would not
22   characterize a complete remodeling and redecorating of a second
23   residence in a foreign country as an “ordinary” expense for anyone,
24   most especially for an insolvent debtor, so we find it difficult to
25   determine how the expense could be found to be reasonable.    Neither
26   do we see in the record the “ongoing intent to cooperate” with NWB.

                                       14
 1   The record in fact suggests a longer-term plan to conceal the
 2   existence of the tax refunds from NWB.   Specifically, Mr. Haag twice
 3   communicated with NWB to volunteer to them the information that his
 4   only sources of funds on which he would be living were IRAs, social
 5   security benefits, and unemployment benefits.   These representations
 6   were made in December of 2008 and in January of 2009.   Within a
 7   month of the last representation, he began receiving large tax
 8   refunds.   It is inconceivable that it was only after January 17,
 9   2009 that Mr. Haag realized he was entitled to these substantial
10   refunds, gathered his records for the preparation of the returns,
11   prepared the returns, and had the good fortune to have the returns
12   expeditiously processed by the taxing authorities and the refunds
13   disbursed.
14        Finally, Mr. Haag asserts that seeking haven from untoward
15   creditor behavior and intending to hinder or delay are “not mutually
16   exclusive.”   Beauchamp v. Hoose (In re Beauchamp), 236 B.R. 727, 731
17   (9th Cir. BAP 1999).   In other words, he asserts that both
18   intentions can exist, and, under his reading of Beauchamp, because
19   the bankruptcy court did not make an explicit finding that Mr. Haag
20   was not acting to protect his privacy when he placed cash in the
21   safety deposit box, the existence of the safe haven intention
22   precludes a finding that Mr. Haag had the intent to hinder or delay
23   the creditor.   We do not read Beauchamp to require the bankruptcy
24   court to explicitly reject alternate, co-existing motivations.     In
25   concluding that Mr. Haag possessed the requisite intent to hinder or
26   delay NWB, the bankruptcy court may even have recognized, but

                                       15
 1   discounted Mr. Haag’s intent to seek a safe haven.11   We observe
 2   that a debtor’s belief that his conduct was morally justifiable does
 3   not provide a defense to § 727(a)(2) allegations.   See 6 COLLIER   ON

 4   BANKRUPTCY ¶ 727.02[3][a](Alan N. Resnick & Henry J. Sommer, eds.,
 5   16th ed. 2012).
 6        The bankruptcy court did not err when it denied Mr. Haag his
 7   discharge.
 8                              VI.   CONCLUSION
 9        The bankruptcy court’s findings that Mr. Haag placed $120,000
10   in cash into a safety deposit box, which funds subsequently were
11   spent by Mr. Haag and his wife, with the intent to hinder or delay
12   NWB in its efforts to collect its Judgment are more than adequately
13   supported by the record.   We AFFIRM.
14
15
16
17
18
19
20
21
          11
22             Mr. Haag’s concern about violation of his privacy rights
     seems to have arisen when NWB made inquiries about the Haags’ IRAs
23   as potential sources of recovery. At trial, his attorney attempted
     to make that point. Mr. Haag’s response is illuminating as to the
24
     true nature of his concern about his “privacy” rights:
25        Q:   So you were concerned about your privacy related to your
               IRA?
26        A:   Yes, I was. That’s all we had to live on.

                                       16